             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1676 Page 1 of 12



               1 Frank L. Tobin CA Bar No. 166344
                   frank.tobin@ogletree.com
               2 Clint S. Engleson CA Bar No. 282153
                   clint.engleson@ogletree.com
                   clint.engleson@ogletree.corn
               3 OGLETREE,
                 OGLEMEE_, DEAKINS, NASH,
                   SMOAK & STEWART, P.C.
               4 4370 La Jolla Village Drive, Suite 990
                   San Diego, CA 92122
               5 Telephone: 858-652-3100
                   Facsimile:   858-652-3101
               6
                   Attorneys for Defendants FLOWERS FOODS
                                                    FOODS, INC.,
               7 FLOWERS BAKERIES, LLC, and FLOWERS FINANCE
                   LLC
               8
                                         UNITED STATES DISTRICT COURT
               9
                                      SOUTHERN DISTRICT OF CALIFORNIA
              10

              11
                 DANIEL LUDLOW, individually and                  Case No. 18-CV-1190-JLS-JLB
              12 on behalf of others similarly-situated;
                 and WILLIAM LANCASTER,
                                  LANCAS'l ER,                    DEFENDANTS’ MOTION
                                                                  DEFENDANTS' MOTION FOR
                                                                                     FOR
              13 individually and  on behalf of others            PROTECTIVE ORDER
                 similarly-situated,
              14                                                  NO ORAL ARGUMENT UNLESS
                                Plaintiff,                        REQUESTED BY THE COURT
              15
                         v.                                       Complaint Filed: June 6, 2018
              16
                   FLOWERS FOODS, INC., a Georgia
              17 corporation;
                 co oration; FLOWERS BAKERIES,
                   LLC, a Georgia limited liability
              18 company; and FLOWERS FINANCE,
                   LLC, a limited liability company,
              19

              20
                                Defendants.

              21

              22

              23

              24

              25

              26

              27
38953905_1
              28

                                                                                   Case No. 18-CV-1190-JLS-JLB
                                             DEFENDANTS’ MOTION
                                             DEFENDANTS' MOTION FOR
                                                                FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1677 Page 2 of 12



               1
               1   I.     INTRODUCTION
               2                    Flowers Foods,
                          Defendant Flowers Foods, Inc.
                                                   Inc. ("Flowers")
                                                        (“Flowers”) is
                                                                    is aa party
                                                                          party in an unrelated
                                                                                in an unrelated securities
                                                                                                securities
               3   class action lawsuit
                   class action lawsuit in
                                        in Georgia (the "Securities
                                           Georgia (the “Securities Litigation").
                                                                    Litigation”). It inadvertently
                                                                                  It inadvertently
               4   produced and then clawed back two privileged documents pursuant to Federal Rule
               5   of Evidence 502(b) and the protective order in that case. Plaintiffs Daniel Ludlow
               6   and William
                   and William Lancaster (“Plaintiffs”) propounded
                               Lancaster ("Plaintiffs") propounded requests
                                                                   requests for production seeking
                                                                            for production seeking
               7         documents.1 They
                   those documents!  They also seek (i)
                                          also seek (i) all documents "relating
                                                        all documents “relating to
                                                                                to the
                                                                                   the classification
                                                                                       classification of
                                                                                                      of
               8 distributors as independent contractors” produced in
                                             contractors" produced in the
                                                                      the Securities
                                                                          Securities Litigation, and (ii)
                                                                                     Litigation, and (ii)
                 all privilege
               9 all privilege logs produced in
                               logs produced in the
                                                the Securities Litigation (collectively,
                                                    Securities Litigation (collectively, the
                                                                                         the "Requests").
                                                                                             “Requests”).
              10 But the Securities Litigation has nothing to do with the issues in this case.
              11   Defendants objected to the Requests on multiple grounds, including proportionality.
              12          Plaintiffs are filing a Motion to Compel documents responsive to the
              13   Requests.22 Following a telephonic Discovery Conference, the Court gave Defendants
                   Requests.
              14 the following options: (1) produce a privilege log regarding the disputed documents

              15 and submit those documents for an in camera review in support of their Opposition

                 to Plaintiffs'
              16 to Plaintiffs’ Motion to Compel;
                                Motion to Compel; or
                                                  or (2)
                                                     (2) file
                                                         file aa motion
                                                                 motion for
                                                                        for aa protective
                                                                               protective order. (ECF No.
                                                                                          order. (ECF No.
              17   73.) In a show of good faith, Defendants produced a privilege log regarding the two
              18 inadvertently-produced and clawed-back Securities Litigation documents. (See

              19   Exhibit C.) But the Requests are not limited to the two clawed-back documents.
              20   Accordingly, a protective order is necessary for the following reasons:
              21          First, Plaintiffs’ lawsuit is
                                 Plaintiffs' lawsuit is limited
                                                        limited to
                                                                to distributors
                                                                   distributors in
                                                                                in California. But the
                                                                                   California. But the
              22   Requests are not so limited. They seek all documents produced in the Securities
              23   Litigation relating to the classification of all distributors nationwide as independent
              24
                   11 In addition to the discovery requests at issue in this Motion, Plaintiffs issued a
              25    subpoena on plaintiff's
                                   plaintiff’s counsel in the Securities Litigation. That subpoena demanded
                    counsel turn over documents that Flowers had already clawed back. (Declaration of
              26    Frank Tobin, ¶ ¶ 5.)
              27    2 Plaintiffs’
                    2
                      Plaintiffs' Motion
                                  Motion toto Compel  is due
                                              Compel is  due the
                                                             the same
                                                                 same day
                                                                       day as
                                                                            as the
                                                                               the instant
                                                                                   instant Motion.
                                                                                           Motion. To To the
                                                                                                          the
38953905_1
                    extent
                    extent Plaintiffs’ Motion seeks
                           Plaintiffs' Motion   seeks to
                                                      to compel
                                                         compel responses    to requests
                                                                  responses to  requests beyond
                                                                                         beyond those
                                                                                                    those
              28    addressed here, Defendants reserve their right to ask that this Motion apply equally
                    to such requests.
                                                                  1                     Case No. 18-CV-1190-JLS-JLB
                                           DEFENDANTS’ MOTION
                                           DEFENDANTS' MOTION FOR
                                                              FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1678 Page 3 of 12



               1
               1   contractors.    Flowers   produced   approximately     31,377    documents     totaling
               2   approximately 363,294 pages in the Securities Litigation. But the Securities
               3   Litigation centers on allegations that Flowers allegedly made numerous false
               4   statements and omissions when it referred to distributors and related risks. This case
               5 is limited to the classification of California distributors as independent contractors.

               6   Thus, even an in camera review would require Defendants to comb through 363,294
               7   pages of documents simply to identify and lodge materials which are irrelevant to
               8   Plaintiffs’
                   Plaintiffs' claims.
                               claims.
               9         Second, Flowers withheld 6,688 documents on the basis of privilege in the
              10 Securities Litigation, and
                 Securities Litigation,     redacted another
                                        and redacted another 560
                                                             560 documents
                                                                 documents for privilege. Plaintiffs’
                                                                           for privilege. Plaintiffs'
              11   Requests seek all privilege logs related to these documents. But the Securities
              12   Litigation did not
                   Litigation did not address
                                      address any
                                              any "decision"
                                                  “decision” to
                                                             to classify California distributors
                                                                classify California distributors as
                                                                                                 as
              13 independent contractors. There is no reason to open a fishing expedition through

              14 these logs, whereby Plaintiffs will undoubtedly demand production of identified

              15 documents and challenge privilege designations.

              16         Throughout this litigation, the Court has repeatedly limited the scope of
              17 discovery to issues relevant to California distributors, as opposed to all distributors

              18 who contracted with all subsidiaries of Flowers nationwide. No in camera review or

              19 privilege logs are necessary to maintain this common-sense standard.

              20   II.   RELEVANT FACTUAL BACKGROUND
              21         A.       California Is Unique Compared with Other Flowers Markets.
              22         In 2008, Flowers entered the California market when it purchased Holsum
              23   Bakery of
                   Bakery of Phoenix (“Holsum”). (Exhibit
                             Phoenix ("Holsum"). (Exhibit B
                                                          B [Depo.
                                                            [Depo. Tr.
                                                                   Tr. of
                                                                       of Chuck Rich] at
                                                                          Chuck Rich]    135:10-12.)
                                                                                      at 135:10-12.)
              24   Prior to the acquisition, Holsum used an independent contractor model to distribute
              25                                                 – 137:24.) When Flowers acquired
                   its baked goods in California. (Id. at 136:22 —
              26   Holsum, it drafted a new independent contractor distributor agreement, as opposed to
              27   using a preexisting agreement that it had used in other parts of the country. (Id. at
38953905_1
              28   138:1-10.) In California, the two documents that define the relationship between
                                                            2                  Case No. 18-CV-1190-JLS-JLB
                                         DEFENDANTS’ MOTION
                                         DEFENDANTS' MOTION FOR
                                                            FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1679 Page 4 of 12



               1
               1   distributors and
                   distributors     the Flowers
                                and the Flowers subsidiary
                                                subsidiary they
                                                           they contract with are
                                                                contract with are the
                                                                                  the subsidiaries'
                                                                                      subsidiaries’
               2   franchise disclosure document and the distributor agreement. (Id. at 145:1-7.)
               3         B.     The Securities Litigation Does Not Involve Any Decision to Classify
                                Distributors In California as Independent Contractors.
               4

               5         The plaintiff in the Securities Litigation alleges violations of the Securities
               6   Exchange Act of 1934 and Securities and Exchange Commission rules. See In Re
               7   Flowers Foods, Inc. Securities Litigation, Middle District of Georgia case no. 16-cv-
               8            at ECF
                   0222-WLS at ECF No.
                                   No. 56 (“Consolidated Class
                                       56 ("Consolidated       Action Complaint").
                                                         Class Action Complaint”). The
                                                                                   The plaintiff
                                                                                       plaintiff
                 alleges, generally,
               9 alleges, generally, that
                                     that Flowers'
                                          Flowers’ direct
                                                   direct store
                                                          store delivery
                                                                delivery ("DSD")
                                                                         (“DSD”) model
                                                                                 model "was
                                                                                       “was based
                                                                                            based on
                                                                                                  on
                                                                       as independent
              10 knowingly and improperly classifying its distributors as independent contractors.”
                                                                                      contractors." Id.
              11   at ¶
                   at ¶ 12.
                        12. He
                            He claims that, "[a]round
                               claims that, “[a]round 1983,
                                                      1983, Flowers
                                                            Flowers began
                                                                    began re-classifying
                                                                          re-classifying the employee
              12 delivery drivers of its then-approximately 40 bakery subsidiaries as independent

              13   contractor
                   contractor ‘distributors.’”
                              'distributors.'
              14         The plaintiff contends distributors were misclassified based on statements
                 allegedly made
              15 allegedly made by
                                by Flowers'
                                   Flowers’ former CFO, Jimmy
                                            former CFO,       Woodward, who
                                                        Jimmy Woodward, who left the company
                                                                            left the company
              16 in 2007. Id. at ¶
                                 ¶ 35. The Securities Litigation is not based on any decision to classify
              17 California distributors as independent contractors.
                                                        contractors. Rather, it involves
                                                                     Rather, it involves Flowers'
                                                                                         Flowers’
              18 independent distributor model, which Flowers began implementing in 1983 to begin

              19   classifying distributors as independent contractors, and centers on allegations that
              20   Flowers allegedly made numerous false statements and omissions when they referred
              21   to distributors and related risks. Far removed from 1983 and the allegations in that
              22   case, Flowers did not enter the California market until 2008, when it acquired
              23   Holsum and
                   Holsum and that
                              that company’s independent contractor
                                   company's independent            DSD network.
                                                         contractor DSD network. (Exhibit B at
              24   138:1-10.) And the allegations here are limited to the classification of California
              25   distributors as independent contractors, which is a distinct issue from what occurred
              26   in 1983 or alleged shareholder risks.
              27   ///
38953905_1
              28   ///
                                                             3                  Case No. 18-CV-1190-JLS-JLB
                                          DEFENDANTS’ MOTION
                                          DEFENDANTS' MOTION FOR
                                                             FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1680 Page 5 of 12



               1
               1              C.    Documents Produced and Withheld in the Securities Litigation Are
                                    Irrelevant to this Case.
               2

               3              Plaintiffs’
                              Plaintiffs' Requests specifically seek
                                          Requests specifically seek two
                                                                     two documents
                                                                         documents inadvertently
                                                                                   inadvertently produced
                                                                                                 produced
               4   and then clawed back in the Securities Litigation. Those documents are quarterly
               5 meeting materials packets prepared with the involvement of counsel and circulated

               6   among client personnel, with redacted portions prepared by Flowers attorneys in
               7   anticipation of litigation and reflecting the mental impressions, opinions and legal
               8 advice, including legal strategy, of Flowers attorneys regarding known or anticipated

               9 litigation. (Declaration of Frank Tobin (“Tobin Decl.”),
                                                   Tobin ("Tobin Decl."), ¶ 7;
                                                                            7; Exhibit C [Privilege Log
              10 identifying clawed-back documents].) Such documents do not involve any
              11   “decision” to
                   "decision" to classify distributors—inside or outside of California—as independent
                                 classify distributors—inside
              12   contractors. (Exhibit C.) Defendants provided Plaintiffs with a privilege log
              13 identifying these clawed-back documents. (Id.)

              14              Flowers produced approximately 31,377 documents totaling 363,294 pages in
              15 the Securities Litigation. (Tobin Decl. ¶
                                                         ¶ 4.) Flowers withheld approximately 6,688
              16 documents and redacted approximately 560 documents on the basis of privilege in

              17 the Securities Litigation. (Id.) The withheld and redacted documents fall into the

              18   following categories, among others: (i) draft SEC filings, including quarterly and
              19 annual reports reflecting the advice of counsel; (ii) communications with counsel

              20   detailing litigation and other legal strategy; (iii) minutes of meetings of the Flowers
              21   Board of Directors and committees thereof reflecting the advice of counsel; (iv)
              22   internal presentations reflecting the advice of counsel; (v) drafts of public speeches
              23   and/or presentations reflecting the advice of counsel; and (vi) legal memoranda. (Id.)
              24   Flowers produced four privilege logs in the Securities Litigation, identifying
              25   thousands of documents, and prepared additional logs that were not produced due to
              26   the stay of discovery and settlement in principle of that case. (Id.)
              27   I/ I/ I/
38953905_1
              28   I/ I/ I/

                                                               4                  Case No. 18-CV-1190-JLS-JLB
                                            DEFENDANTS’ MOTION
                                            DEFENDANTS' MOTION FOR
                                                               FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1681 Page 6 of 12



               1
               1   III.
                   III.   LEGAL STANDARD FOR PROTECTIVE ORDERS
               2          The "right
                          The “right of
                                     of aa party
                                           party to
                                                 to obtain discovery is
                                                    obtain discovery is not
                                                                        not unlimited."
                                                                            unlimited.” Epstein v. MCA,
               3 Inc., 54 F.3d 1422,
                       54 F.3d 1422, 1423
                                     1423 (9th
                                          (9th Cir.
                                               Cir. 1995).
                                                    1995). Discovery must be
                                                           Discovery must be "relevant
                                                                             “relevant to
                                                                                       to any party's
                                                                                          any party's
               4   claim or defense and proportional to the needs of the case, considering the
               5 importance of the issues at stake in the action, the amount in controversy, the parties'

               6   relative access to relevant information, the parties' resources, the importance of the
               7   discovery in resolving the issues, and whether the burden or expense of the
               8   proposed discovery outweighs its likely benefit.” FRCP 26(b)(1)
                                                           benefit." FRCP 26(b)(1) (emphasis
                                                                                   (emphasis
               9 supplied).
              10          Courts have routinely held that discovery produced in other litigation is
              11   beyond the scope of permissible discovery. See King Cty. v. Merrill Lynch & Co.,
              12 No. C10-1156-RSM, 2011 WL 3438491, at *3 (W.D. Wash. Aug. 5, 2011)

                 (“‘[C]loned
              13 ("`         discovery’, requesting
                    [C]loned discovery', requesting all
                                                    all documents
                                                        documents produced
                                                                  produced or
                                                                           or received during other
                                                                              received during other
              14 litigation or investigations, is irrelevant and immaterial unless the fact that

              15 particular documents were produced or received by a party is relevant to the subject

                 matter of
              16 matter of the
                           the subject
                               subject case.”) (emphasis added)
                                       case.") (emphasis        (quoting Midwest Gas Servs., Inc. v.
                                                         added) (quoting
              17 Indiana Gas Co., IP99-0690—C—Y/G,
                                  IP99–0690–C–Y/G, 2000 WL 760700, at *1 (S.D. Ind. Mar. 7,
              18 2000)). Courts routinely deny requests to produce documents previously produced in

              19 related lawsuits—i.e., they do not allow piggy-backing on prior discovery, especially

              20   where irrelevant to the claims at bar. See, e.g., id.; Strickland v. Tristar Prods., Inc.,
              21                                         (S.D. Ga.
                   No. CV416-051, 2017 WL 2874621, at *1 (S.D. Ga. July 5, 2017)
                                                                   July 5, 2017) ("Plaintiffs
                                                                                 (“Plaintiffs are not
                                                                                              are not
              22   entitled to ‘all
                   entitled to      documents’ and
                               'all documents' and ‘all depositions’ in
                                                   'all depositions' in the
                                                                        the 10
                                                                            10 identified
                                                                               identified cases,
                                                                                          cases, regardless
              23   of the pertinence
                   of     pertinence of
                                     of those materials to the instant case.") (emphasis added);
                                                                       case.”) (emphasis added); In re
              24   Volkswagen
                   Volkswagen “Clean Diesel” Mktg.,
                              "Clean Diesel" Mktg., Sales
                                                    Sales Practices & Prods. Liab. Litig., MDL No.
              25   2672 CRB (JSC), 2017 WL 4680242, at *1 (N.D. Cal. Oct. 18, 2017) (denying
              26   request to produce prior discovery in securities class action).
              27          Upon motion
                          Upon motion by
                                      by aa person
                                            person responding
                                                   responding to
                                                              to aa discovery
                                                                    discovery request,
                                                                              request, the
                                                                                       the court “may,
                                                                                           court "may,
38953905_1
              28   for good cause, issue an order to protect a party or person from annoyance,
                                                             5                  Case No. 18-CV-1190-JLS-JLB
                                          DEFENDANTS’ MOTION
                                          DEFENDANTS' MOTION FOR
                                                             FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1682 Page 7 of 12



               1
               1   embarrassment,
                   embarrassment, oppression,
                                  oppression, or undue burden
                                              or undue burden or
                                                              or expense,
                                                                 expense, including […] forbidding
                                                                          including [...] forbidding
               2   the disclosure
                   the disclosure or discovery [...]
                                  or discovery […] forbidding   inquiry into
                                                     forbidding inquiry into certain matters, or
                                                                             certain matters, or limiting
                                                                                                 limiting
               3 the scope of disclosure or discovery to
                                         or discovery to certain matters …”
                                                         certain matters      FRCP 26(c)(1).
                                                                         ..." FRCP 26(c)(1).
               4         Protective orders provide a safeguard for parties and other persons in light of
               5 the otherwise broad reach of discovery. FRCP 26(c), Advisory Comm. Notes (1970);

               6                                                     (9th Cir.
                   United States v. CBS, Inc., 666 F.2d 364, 368-369 (9th Cir. 1982).
                                                                               1982). The “burden is
                                                                                      The "burden is
               7   upon the
                   upon the party
                            party seeking
                                  seeking the
                                          the order
                                              order to
                                                    to ‘show good cause’
                                                       'show good        by demonstrating
                                                                  cause' by demonstrating harm
                                                                                          harm or
                                                                                               or
                 prejudice that
               8 prejudice that will
                                will result
                                     result from the discovery."
                                            from the discovery.” Rivera v. NIBCO, Inc., 364 F.3d 1057,
               9 1063 (9th Cir. 2004).
              10 IV.     REQUEST FOR PRODUCTION NO. 14
              11         Plaintiffs’ Request for
                         Plaintiffs' Request for Production No. 14
                                                 Production No. 14 ("RFP
                                                                   (“RFP 14")
                                                                         14”) seeks
                                                                              seeks "All
                                                                                    “All
              12 DOCUMENTS and ESI relating to the classification of distributors as independent

              13   contractors produced in Flowers Foods, Inc. Securities Litigation, Case No. 7: 16-cv-
              14 00222-WLS (M.D. Georgia March 14, 2019), including but not limited to

              15                      — 422 and SECLITFLO 00351582 —
                   SECLITFLO 00155165 —                            — 839."
                                                                     839.” (Exhibit
                                                                           (Exhibit A.)
                                                                                    A.)
              16 RFP 14 is grossly disproportionate to the needs of this case. A protective order is

              17 necessary on multiple grounds.

              18         First, RFP 14 specifically requests, by Bates range, those documents which
              19 were inadvertently produced and clawed back in the Securities Litigation. (See

              20                               documents were
                   Exhibit C.) The clawed-back documents were prepared
                                                              prepared by
                                                                       by Flowers'
                                                                          Flowers’ legal
                                                                                   legal
              21   department, with input from outside counsel, and contain the impressions of both in-
              22   house and outside counsel regarding such litigation and other matters. (Exhibit C.)
              23   They are privileged and the definition of attorney work product. Hickman v. Taylor,
              24   329 U.S. 495, 510 (1947). A properly asserted claim of privilege is good cause for
              25   protective order. Pearson v. Miller, 211 F3d 57, 72 (3rd Cir. 2000).
              26         Furthermore, no in camera review of the clawed-back documents is necessary
              27   prior to issuing a protective order. Defendants already provided Plaintiffs with a
38953905_1
              28   Privilege Log identifying the clawed-back documents. (Exhibit C.) The Court need
                                                            6                  Case No. 18-CV-1190-JLS-JLB
                                         DEFENDANTS’ MOTION
                                         DEFENDANTS' MOTION FOR
                                                            FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1683 Page 8 of 12



               1
               1   not reach the issue of whether the clawed-back documents are relevant (i.e., whether
               2   they are
                   they are "relating
                            “relating to"
                                      to” independent
                                          independent contractor
                                                      contractor classification) because those
                                                                 classification) because those documents
                                                                                               documents
               3 are privileged. If the Court determines Defendants have properly asserted a claim for
               4   privilege, the inquiry should end and a protective order should issue.
               5         Defendants will
                         Defendants will of
                                         of course
                                            course comply with the
                                                   comply with the Court's
                                                                   Court’s June
                                                                           June 7, 2019 Minute
                                                                                7, 2019 Minute Order
                                                                                               Order
               6   (ECF No. 73) and lodge the two clawed-back documents in support of their
               7   Opposition to
                   Opposition to Plaintiffs’ Motion to
                                 Plaintiffs' Motion to Compel.
                                                       Compel. However,
                                                               However, Defendants ask the
                                                                        Defendants ask the Court not
                                                                                           Court not
               8 to review those documents until ruling on the instant Motion.

               9         Second, Plaintiffs’ lawsuit is
                                 Plaintiffs' lawsuit is limited
                                                        limited to
                                                                to distributors
                                                                   distributors in
                                                                                in California. But RFP14
                                                                                   California. But       is
                                                                                                   RFP14 is
                 not so
              10 not so limited.
                        limited. It
                                 It instead
                                    instead seeks,
                                            seeks, without
                                                   without limitation,
                                                           limitation, all documents "relating
                                                                       all documents “relating to
                                                                                               to the
                                                                                                  the
              11   classification
                   classification of distributors as
                                  of distributors as independent
                                                     independent contractors” produced in
                                                                 contractors" produced in the
                                                                                          the Securities
                                                                                              Securities
              12   Litigation. As set forth above, the Securities Litigation is not based on any decision
              13 to classify California distributors as independent contractors. Rather, it involves

                 Flowers’ independent
              14 Flowers' independent distributor
                                      distributor model,
                                                  model, which
                                                         which Flowers
                                                               Flowers began
                                                                       began implementing
                                                                             implementing in 1983
                                                                                          in 1983
              15 to begin classifying distributors as independent contractors, and centers on

              16 allegations that Flowers allegedly made numerous false statements and omissions

              17 when they referred to distributors and related risks. This case is limited to California

              18 distributors. But Flowers did not enter the California market until 2008, when it

                 acquired Holsum
              19 acquired Holsum and
                                 and that
                                     that company’s
                                          company's independent
                                                    independent contractor DSD network.
                                                                contractor DSD network. (Exhibit
                                                                                        (Exhibit
              20   B at 138:1-10.) Thus, RFP 14 is entirely disproportionate to the needs of this case.
              21   The Court should exercise its discretion under Rule 26(c) to limit discovery to issues
              22   pertinent to California distributors.
              23         Third, Flowers produced approximately 31,377 documents totaling 363,294
              24   pages in the Securities Litigation. (Tobin Decl. ¶
                                                                    ¶ 4.) To comply with RFP 14,
              25   Defendants would be required to analyze this voluminous production to identify
              26   which documents,
                   which documents, if
                                    if any, are "relating
                                       any, are “relating to
                                                          to the
                                                             the classification
                                                                 classification of distributors as
                                                                                of distributors as
              27   independent contractors,”
                   independent               as opposed
                               contractors," as opposed to
                                                        to other
                                                           other allegations unique to
                                                                 allegations unique to the
                                                                                       the Securities
                                                                                           Securities
38953905_1
              28   Litigation. This would require substantial time and resources, only to locate
                                                             7                  Case No. 18-CV-1190-JLS-JLB
                                          DEFENDANTS’ MOTION
                                          DEFENDANTS' MOTION FOR
                                                             FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1684 Page 9 of 12



               1
               1   documents which are irrelevant to the classification of California distributors. There
               2   is no basis to subject Defendants to such undue burden and expense.
               3         Fourth, for the same reasons it would be needlessly and unduly burdensome
               4   for Defendants to comply with RFP 14, so too would it be needlessly and unduly
               5 burdensome for Defendants to locate and submit documents responsive to RFP 14

               6   for an in camera review. Respectfully, such an in camera review, itself, would be
               7   unduly consumptive
                   unduly             of the
                          consumptive of the Court's
                                             Court’s time
                                                     time and resources. Because RFP 14 is
                                                          and resources.
               8 disproportionate on its face, no in camera review is needed. The Court should issue a

               9 protective order barring Plaintiffs from seeking irrelevant documents from an
              10 unrelated lawsuit in Georgia.
              11   V.    REQUEST FOR PRODUCTION NO. 15
              12         Plaintiffs’ Request for
                         Plaintiffs' Request for Production No. 15
                                                 Production No. 15 ("RFP
                                                                   (“RFP 15")
                                                                         15”) seeks
                                                                              seeks "All
                                                                                    “All
              13 DOCUMENTS and ESI relating to any privilege logs or other similar documents

              14 used to identify withheld responsive information in connection with Flowers Foods,

              15 Inc. Securities Litigation, Case No. 7:16-cv-00222-WLS (M.D. Georgia March 14,

              16 2019), including any logs identifying the documents produced as SECLITFLO

              17            — 422 and SECLITFLO 00351582 —
                   00155165 —                            — 839."
                                                           839.” (Exhibit
                                                                 (Exhibit A.)
                                                                          A.) RFP
                                                                              RFP 15
                                                                                  15 is
                                                                                     is
              18 patently disproportionate to the needs of this case. A protective order is necessary for

              19 the reasons set forth below.
              20         First, as with RFP 14, RFP 15 is not limited to the issues in this case; namely,
              21   California distributors. It seeks logs identifying thousands of privileged documents
              22   withheld in the Securities Litigation. But it does so without regard to whether those
              23   documents are actually relevant to this case, or even what discovery requests or
              24   negotiated search terms those documents were responsive to. Plaintiffs are on an
              25   indiscriminate fishing expedition. As set forth above, the Securities Litigation is not
              26   based on any decision to classify California distributors as independent contractors.
              27   By seeking, without limitation, a catalogue of privileged documents from an
38953905_1
              28   unrelated case, they are casting a far wider net than permissible. RFP 15 is therefore
                                                            8                  Case No. 18-CV-1190-JLS-JLB
                                         DEFENDANTS’ MOTION
                                         DEFENDANTS' MOTION FOR
                                                            FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1685 Page 10 of 12



               1
               1   not tailored to the issues in this case. It is entirely disproportionate.
               2         Second, Defendants would be prejudiced by production of the Securities
               3   Litigation privilege logs. Those logs identify thousands of privileged documents,
               4   including draft SEC filings, communications with counsel detailing litigation and
               5   other legal strategy, internal presentations reflecting the advice of counsel, and legal
               6   memoranda. Production of those logs in this case would invite Plaintiffs to request
               7   and challenge the privilege designations of thousands of highly sensitive documents.
               8 Defendants will be forced to litigate, and the Court will be required to decide, the

                                                         follow.13 Moreover, if Defendants are forced to
               9 myriad of disputes that will inevitably follow.
              10 turn over privilege logs from unrelated lawsuits every time they are sued, the
              11   confidentiality of the underlying documents will be eroded rapidly. Rule 26(c)
              12   expressly provides protections against this kind of "annoyance,
                                                               kind of “annoyance, embarrassment,
                                                                                   embarrassment,
              13   oppression, [and] undue
                   oppression, [and] undue burden
                                           burden [and]
                                                  [and] expense.”
                                                        expense."
              14          Third, no in camera review of the Securities Litigation privilege logs is
                 necessary. In
              15 necessary. In compliance with the
                               compliance with the Court’s Minute Order
                                                   Court's Minute Order (ECF
                                                                        (ECF No.
                                                                             No. 73), Defendants
                                                                                 73), Defendants
              16 will lodge the privilege logs in support
                                          logs in support of
                                                          of their
                                                             their Opposition to Plaintiffs’
                                                                   Opposition to             Motion to
                                                                                 Plaintiffs' Motion to
              17 Compel. However, Defendants ask the Court not to review those documents until

              18 ruling on the instant Motion. Because RFP 15 is disproportionate on its face and

              19   compliance with the request would prejudice Defendants, the Court should issue a
              20   protective order and thereby obviate the need for an in camera review.
              21   ///
              22   ///
              23   ///
              24   ///
              25   ///
              26

              27
38953905_1
                   23 Additionally, the parties to the Securities Litigation have
                                                                             reached a settlement in
              28 principle.
                 principle.. Production of the privilege logs would simply invite litigation in this case
                 over privilege designations made in a case that is nearly resolved.
                                                              9                   Case No. 18-CV-1190-JLS-JLB
                                          DEFENDANTS’ MOTION
                                          DEFENDANTS' MOTION FOR
                                                             FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1686 Page 11 of 12



               1 VI.
               1         CONCLUSION
               2         Based on the foregoing, Defendants ask the Court to issue a protective order
               3 barring Plaintiffs from seeking documents pursuant to Requests for Production Nos.
               4   14 and 15.
               5

               6   DATED: June 17, 2019                 OGLETREE, DEAKINS, NASH, SMOAK &
                                                        STEWART, P.C.
               7

               8

               9                                            /s/ Frank L. Tobin
                                                        By: Is/
                                                            Frank L. Tobin
              10                                            Clint S. Engleson
                                                            Attorneys for Defendants FLOWERS
              11                                            FOODS, INC., FLOWERS BAKERIES,
                                                            LLC, and FLOWERS FINANCE LLC
              12

              13

              14

              15

              16

              17

              18

              19
              20

              21

              22

              23

              24

              25

              26

              27
38953905_1
              28

                                                         10                  Case No. 18-CV-1190-JLS-JLB
                                       DEFENDANTS’ MOTION
                                       DEFENDANTS' MOTION FOR
                                                          FOR PROTECTIVE ORDER
             Case 3:18-cv-01190-JLS-JLB Document 74 Filed 06/17/19 PageID.1687 Page 12 of 12



               1
               1                              CERTIFICATE OF SERVICE
               2         I hereby certify that on June 17, 2019, I electronically filed the foregoing with
               3 the Clerk of the Court using the CM/ECF system which will send notification of
               4   such filing to the email addresses denoted on the Notice of Electronic Filing.
               5         I certify under penalty of perjury under the laws of the United States of
               6   America that the foregoing is true and correct. Executed on June 17, 2019.
               7

               8                                     By: /s/ Frank L. Tobin
                                                        Frank L. Tobin
               9
              10
                                                                                                    38953905.1
              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27
38953905_1
              28

                                                           11                  Case No. 18-CV-1190-JLS-JLB
                                         DEFENDANTS’ MOTION
                                         DEFENDANTS' MOTION FOR
                                                            FOR PROTECTIVE ORDER
